836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re H.G.D. & J. MINING COMPANY, INC., Debtor.UNITED STATES of America, Plaintiff-Appellee,v.H.G.D. & J. MINING COMPANY, INC., Defendant-Appellant.
No. 87-3511.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 2, 1987.Decided Dec. 16, 1987.

Kirk Lazell Frankel (Albert L. Sneed, Jr. on brief) for appellant.
Linda E. Mosakowski, Tax Division, Department of Justice (Michael W. Carey, United States Attorney, Michael C. Durney, Acting Assistant Attorney General, Michael L. Paup, Wynette J. Hewett, Tax Division, Department of Justice on brief) for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
PER CURIAM:


1
In this Chapter 7 liquidating bankruptcy case, H.G.D. & J. Mining Company, Inc., Debtor, appeals from judgment entered against it for pre-petition interest on two sixth priority claims under 11 U.S.C. Sec. 507(a)(6) held by the United States totaling $3,989.61.  The appellant contends that pre-petition interest on these claims for taxes should not be given the same priority as the taxes themselves because the Bankruptcy Code does not expressly require this treatment, and to do so would be inequitable to the debtor's innocent private creditors.  The bankruptcy judge so held but the district judge reversed, holding that pre-petition interest on pre-petition tax claims should be given the same priority as the underlying tax liability.  We affirm.


2
As we said in United States v. Friendship College, Inc., 737 F.2d 430, 433 (4th Cir.1984), "[w]e find no support anywhere for differentiation in the treatment of the tax and the interest thereon," and "[t]o interest inconsistently from the taxes and penalties, ... would require proof that such different treatment was intended by the Code."    In this case, there likewise appears to be no indication in the Code that interest on pre-petition taxes is to be distinguished from the taxes.  We accordingly affirm the judgment of the district court.


3
AFFIRMED.